Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 2/5/2021, claims 1-20 are presented for examination. Claims 1, 7, and 16 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/5/21, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive. claim(s) is/are directed to method/system/medium for classifying and categorizing data by applying an iterative mathematical statistical algorithm as defined by steps recited in claims 1, 17, 16, and respective dependent claims. As such, the abstract idea is data classification by performing mathematical operations as defined by the claimed steps. The claims fall under at least the abstract category of “tracking or organizing information”, “an idea of itself”, and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and 
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/5/21, with respect to claim(s) rejected under 35 USC 112 have been fully considered and are not persuasive. Independent claims 7 and dependent claims 8-15 recite conditional statements (“when”). A conditional method step generally does not need to be performed under the broadest reasonable interpretation of the claim, which encompasses instances in which the method ends when the prerequisite condition for the step is not met. See Ex parte Schulhauser, Appeal No. 2013-007847, at 9—10 (PTAB Apr. 28, 
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/5/21, with respect to claim(s) rejected under prior art have been fully considered and are not persuasive. Contrary to Applicant’s argument, Schmid explicitly discloses iteratively classifying and labeling subsets (i.e., allotments) within scanned document data sets (i.e., samples), thus disclosing: wherein the data sampling sequence of a current iteration includes (b1) selecting a current iteration scan-set of stored items from a group of stored items, the selecting based at least partially on a current iteration sampling allotment, (Schmidt: Tables 1-2, Figs 14, 15, 21-23, ¶54-¶66, ¶181-¶189) 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 7, and 16 is/are directed to a method and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any 
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to method/system/medium for classifying and categorizing data by applying an iterative mathematical statistical algorithm – falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors 
The abstract functions of the claims in the case are claim(s) is/are directed to system, method, and medium for classifying and categorizing data by applying an iterative mathematical statistical algorithm. 
As such, the abstract idea is data classification by performing mathematical operations as defined by the claimed steps listed above. As such, the claims fall under at least the abstract category of “tracking or organizing information”, “an idea of itself”, and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being organized by using mathematical operations/correlations which was ruled abstract in: 
Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
         c. Collecting and comparing known information (Classen); 
         d. Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); 
         e. Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); 
         f. Data recognition and storage (Content Extraction);
         g. Obtaining and comparing intangible data (Cybersource); 
         h. Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group);
Furthermore, the invention is nothing more than organizing data by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and 
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of generating a number based on a mathematical formula and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;

•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to system and method for performing information organization using mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the Note: cited art of record also discloses processors; devices, programs (see, e.g., Schmidt: Hutter: Figs. 3-4, ¶6-¶11, ¶102-¶105. See also, Luo: ¶32-¶37). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 7 and dependent claims 8-15 recite conditional statements (“when”). A conditional method step generally does not need to be performed under the broadest reasonable interpretation of the claim, which encompasses instances in which the method ends when the prerequisite condition for the step is not met. See Ex parte Schulhauser, Appeal No. 2013-007847, at 9—10 (PTAB Apr. 28, 2016) (precedential). Thus, the broadest reasonable interpretation encompasses methods where only the non-conditional steps are performed and the conditional method step need not be shown in establishing invalidity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082352 A1 (hereinafter ‘Schmidt’) in view of US 20180197087 A1 (hereinafter ‘Luo’) disclosed in the IDS.

As regards claim 1, Schmidt (US 20080082352 A1) discloses: A data security classification sampling system, comprising: a memory; a processor which is in operable communication with the memory, the processor configured to configure the memory with instructions and data and perform steps which include providing data security classification statistics by (Schmidt: Figs. 3-4, ¶6-¶11, ¶102-¶105) (a) getting an iterations-complete-condition, and (Schmidt: Tables 1-2, ¶54-¶66, iterative process of documents classification and process wherein the algorithm includes conditions for completing the iteration) (b) iteratively repeating a data sampling sequence until the iterations-complete-condition is met, (Schmidt: Tables 1-2, ¶54-
wherein the data sampling sequence of a current iteration includes (b1) selecting a current iteration scan-set of stored items from a group of stored items, the selecting based at least partially on a current iteration sampling allotment, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189) 
(b2) when a scanning-condition is met then in response scanning data of the current iteration scan-set for sensitive data which meets a predefined sensitivity criterion which defines a sensitivity type, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196, i.e., scanning, processing, classifying and labeling different types of documents based on criteria)
However, Schmidt does not explicitly disclose sensitivity type.
In analogous art, Luo (US 20180197087 A1) teaches iteratively classifying and labeling documents into different types of sensitivity level based on the sensitivity criteria (Luo: ¶38, ¶50)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt to include classifying and labeling documents as 
Schmidt et al combination further discloses (b3) when scanned data of a particular stored item of the current iteration scan-set includes sensitive data which meets the predefined sensitivity criterion, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: ¶4-¶12, ¶23-¶28, ¶38, ¶50)  
then in response labeling the particular stored item with a predefined sensitivity label which corresponds to the predefined sensitivity criterion, and (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: ¶4-¶12, ¶23-¶28, ¶38, ¶50)  
when the scanned data of a particular stored item does not include data which meets the predefined sensitivity criterion, then in response avoiding labeling the particular stored item with the predefined sensitivity label, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: ¶4-¶12, ¶23-¶28, ¶38, ¶50)  
(b4) updating a data security classification statistical measure in response to the labeling or the avoiding labeling, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: ¶4-¶12, ¶23-¶28, ¶38, ¶50)  

(b6) when the iterations-complete-condition is not met, then in response using the next iteration sampling allotment as the current iteration sampling allotment of a next iteration of the data sampling sequence. (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100)

As regards claim 7, Schmidt (US 20080082352 A1)  discloses: A data security classification sampling method, comprising performing operations as follows (Schmidt: Figs. 3-4, ¶6-¶11, ¶102-¶105): allocating an initial sampling allotment among m groups of stored data items, m being an integer greater than one; (Schmidt: Figs. 3-4, ¶6-¶11, ¶102-¶105; Tables 1-2, ¶54-¶66, iterative process of documents classification and process wherein the algorithm includes conditions for completing the iteration)
for each iteration i until an iterations-complete-condition is met: for each group group-j of stored data items, j ranging 
wherein score-i-j is based at least partially on sensitive data identified so far by scanning data of stored items; (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196, i.e., scanning, processing, classifying and labeling different types of documents based on criteria)
when a scanning-condition is met then in response scanning data of the scan-set scan-set-i-j of stored items for sensitive data, (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196, i.e., scanning, processing, classifying and labeling different types of documents based on criteria)
However, Schmidt does not explicitly disclose sensitivity type.
In analogous art, Luo (US 20180197087 A1) teaches iteratively classifying and labeling documents into different types of sensitivity level based on the sensitivity criteria (Luo: Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: Fig. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt to include classifying and labeling documents as sensitive type as taught by Luo with the motivation to categorize the documents with a particular security/sensitivity classification (Luo: ¶3, ¶38, ¶50) 
Schmidt et al combination further discloses: when a scanned particular stored item of the current iteration scan-set includes sensitive data, then in response updating score-i-j; and (Schmidt: Tables 1-2, Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also, Luo: Figs 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100)
providing a data sensitivity result to at least one of the following: a data privacy tool, a data security tool, a data loss prevention tool, a risk management tool, a regulatory compliance tool, a forensics tool, computational resource administration tool, or a litigation evidence production tool. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶175-¶176, ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100)

Claim 16 recites substantially the same features recited in claims 1 and 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Schmidt et al combination discloses the system of claim 1, wherein the system comprises multiple data scanners which are configured to perform scanning for sensitive data which meets a respective predefined sensitivity criterion, and wherein the processor is configured to set the scanning-condition to enable zero or more scanners for a particular iteration based on at least one of the following (Schmidt: Fig. 7, i.e., the multiple scanning device. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100): which sensitivity type or combination of sensitivity types have been found by previous scanning, metadata of the group of stored items, the data security classification statistical measure, an iteration number which indicates how many iterations of the data sampling sequence have been performed, or a computational cost that is associated with a particular scanner. (Schmidt: Tables 1-2, Figs 7, 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100)

As regards claim 2, Schmidt et al combination discloses the system of claim 1, wherein the system comprises multiple data 

As regards claim 3, Schmidt et al combination discloses the system of claim 1, wherein the current iteration sampling allotment for a first iteration is based on at least one of the following: an amount of time, an amount of a computational resource, an amount of power consumption, a number of stored items, or an amount of stored item data. (Schmidt: Tables 1-2, Figs 7, 21-23, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶8, ¶38, ¶50, ¶95-¶100)  

As regards claim 4, Schmidt et al combination discloses the system of claim 1, wherein the iterations-complete-condition comprises at least one of the following: a maximum number of iterations, a minimum number of iterations, a maximum time expended during iterations, a minimum time expended during iterations, a maximum computational resource used during iterations, a minimum computational resource used during iterations, a maximum power consumption during iterations, a minimum power consumption during iterations, a maximum number of stored items scanned during iterations, a minimum number of stored items scanned during iterations, a maximum number of stored items labeled during iterations, a minimum number of stored items labeled during iterations, a maximum amount of data scanned during iterations, a minimum amount of data scanned during iterations, or a specified stability of the data security classification statistical measure during iterations. (Schmidt: Tables 1-2, 21-23, ¶54-¶66, ¶181-¶189, ¶196)

As regards claim 5, Schmidt et al combination discloses the system of claim 1, wherein the current iteration scan-set includes stored items from a plurality of groups of stored items, and a portion of the current iteration sampling allotment 

As regards claim 6, Schmidt et al combination discloses the system of claim 1, wherein the data security classification statistical measure comprises at least one of the following: a sensitivity-presence value which measures stored items which have been labeled during iterations performed so far, relative to a measure of all stored items of the group; a sensitivity-diversity value which measures an amount of sensitivity types of stored items which have been labeled during iterations performed so far, relative to a measure of all defined sensitivity types. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶181-¶189, ¶196. See also Luo: ¶4-¶12, ¶23-¶28, ¶38, ¶50)

As regards claim 8, Schmidt et al combination discloses the method of claim 7, wherein providing data sensitivity results comprises providing at least one of the following: each score-i-j; a per-group data security classification statistical measure score-j which is based on score-i-j values for group-j over multiple iterations; a per-group sensitivity-presence value sensitivity-presence-j which measures sensitive data identified in group group-j relative to a measure of all data of group-j; a per-group sensitivity-diversity value sensitivity-diversity-j 

As regards claim 9, Schmidt et al combination discloses the method of claim 7, further comprising at least one of the following: choosing on a per-group basis which zero or more sensitivity types to scan data for in a particular group-j; choosing on a per-iteration basis which zero or more sensitivity types to scan data for during a particular iteration i; or scanning data for different sensitivity types at different times during the method. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶175-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶28, ¶38, ¶50, ¶95-¶100)

As regards claim 10, Schmidt et al combination discloses the method of claim 7, further comprising labeling sensitive data during the operations with at least one predefined sensitivity label which corresponds to the predefined sensitivity criterion satisfied by the sensitive data, after the sensitive data is identified during the operations. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶175-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶23-¶28, ¶38, ¶50, ¶95-¶100)

As regards claim 11, Schmidt et al combination discloses the method of claim 7, wherein the method comprises meeting the iterations-complete-condition by discerning a specified level of stability of the data security classification statistical measure over at least two iterations. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶175-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12 i.e., the multiple iterations depending on the quality, ¶23-¶28, ¶38, ¶50, ¶95-¶100)

As regards claim 12, Schmidt et al combination discloses the method of claim 7, wherein: selecting a scan-set of stored items includes selecting at least one of the following stored items: blobs, files, tables, records, objects, email messages, email attachments; and (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, 

As regards claim 13, Schmidt et al combination discloses the method of claim 7, wherein the method comprises operations which maximize at least one of the following objective functions: a sensitive-items-recall objective function which computes at least: a value based on a number of stored items in a group which have been identified as containing sensitive data divided by a value based on a number of stored items in the group which actually contain sensitive data; a sensitivity-types-recall objective function which computes at least: a value based on a number of distinct sensitivity types of stored items in a group which have been identified as containing sensitive data divided by a value based on a number of distinct sensitivity types of stored items in the group which actually 

As regards claim 14, Schmidt et al combination discloses the method of claim 7, wherein scanning data of stored items for sensitive data comprises scanning for at least one of the following: personal or protected health information, personal or commercial financial information, personally identifiable information, biometric data, genetic data, racial data, ethnic data, data describing a religious affiliation or belief, data describing a political affiliation or opinion, online identity, data describing a sexual orientation or preference, marital status, personal or family relationship data, trade secret data, or confidential commercial information. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11)

As regards claim 15, Schmidt et al combination discloses the method of claim 7, wherein scanning data of stored items for sensitive data comprises scanning for sensitive data which meets 

As regards claim 17, Schmidt et al combination discloses the storage medium of claim 16, wherein the method further comprises choosing to scan data for different sensitivity types at different times during the method, and wherein the choosing is based on at least one of the following: which sensitivity type or combination of sensitivity types have been found by previous scanning, metadata of the group of stored items, the data security classification statistical measure, an iteration number which indicates how many iterations of the data sampling sequence have been performed, or a computational cost that is associated with scanning for a particular sensitivity type. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶171-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶20-¶28, ¶38, ¶50, ¶95-¶100)

claim 18, Schmidt et al combination discloses the storage medium of claim 16, wherein the iterations-complete-condition comprises at least one of the following: an iteration count, or a specified stability of the data security classification statistical measure. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶171-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶20-¶28, ¶38, ¶50, ¶95-¶100)

As regards claim 19, Schmidt et al combination discloses the storage medium of claim 16, wherein the method further comprises labeling sensitive data with at least one predefined sensitivity label which corresponds to the predefined sensitivity criterion satisfied by the sensitive data. (Schmidt: Tables 1-2, Figs 21-23, ¶6-¶11, ¶54-¶66, ¶171-¶176 ¶181-¶189, ¶196. See also Luo: Fig. 4, ¶4-¶12, ¶20-¶28, ¶38, ¶50, ¶95-¶100)

As regards claim 20, Schmidt et al combination discloses the storage medium of claim 19, wherein the data security classification statistical measure comprises at least one of the following: a sensitivity-presence value which measures stored items which have been labeled during iterations performed so far, relative to a measure of all stored items of the group; a sensitivity-diversity value which measures an amount of sensitivity types of stored items which have been labeled during 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432